Citation Nr: 0821349	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of an arthroscopy and anterolateral labral tear of 
the right hip.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 2000 to June 
2000, and January 2003 to November 2003, with subsequent 
Marine Reserve duty.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for further development.  
At the June 2007 hearing, the veteran testified that he 
currently receives all of his medical care through the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma, and the 
Tulsa Outpatient Clinic.  He testified that he was treated at 
the Oklahoma City VAMC in as recently as the spring of 2007 
for his right hip disability.  While Tulsa Outpatient Clinic 
records have been obtained, there are no records whatsoever 
from the VA Medical Center in Oklahoma City in the claims 
file.  Although a notation in the November 2006 supplemental 
statement of the case indicates that records from this 
facility were not found, the Board cannot point to any 
requests or attempts actually made by the RO to obtain these 
records or any explanation for their absence.  Moreover, the 
veteran has testified that he does receive treatment at this 
facility.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, as they are VA records, VA is 
held to have constructive notice of the contents of these 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  An attempt to obtain these records 
must be made, and if the records do not exist or further 
attempts to obtain them would be futile, that fact must be 
documented for the record.

Additionally, efforts to obtain the veteran's reserve 
component service records must be made.  It appears that the 
veteran served in the Marine Reserve subsequent to his active 
duty, but the exact dates of this service are unknown, and 
there are no service medical records from this time 
associated with the file.  A February 2006 VA Form 3101 
indicates possible service from 2003 to 2006 but this has not 
been verified.  As these records may be probative to the 
current severity of the veteran's right hip disability, 
efforts to obtain these records must be made.  Again, 38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  

A remand is also required in order to afford the veteran a VA 
examination to assess any radiculopathy or nerve involvement 
associated with his right hip disability.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §3.159(c)(4) 
(2007).  At the June 2007 hearing the veteran testified that 
he experiences tingling and shooting pains down to his leg 
from his hip.  A March 2006 record from Saint Francis 
Hospital at Broken Arrow indicates the veteran has been 
diagnosed with sciatica of the right hip.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) holds that separate ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  As the veteran may be suffering from 
neurological symptomatology separate and apart from his 
musculoskeletal disability, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA Medical 
Center in Oklahoma City, Oklahoma.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.

2. Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of Marine Reserve duty 
and (2) forward any and all available 
service medical records associated with 
such duty that are not already 
incorporated in the record.  If no 
additional service medical records are 
located or if the dates of the veteran's 
Marine Reserve service cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

3. Schedule the veteran for a 
neurological examination of the right hip 
in order to identify and describe any 
evidence of neurological abnormalities, 
sciatica, or other nerve involvement 
associated with the veteran's service-
connected right hip disability.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
applicable neurological diagnostic codes.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



